Citation Nr: 1617949	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-15 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.  He passed away in August 2009.  The appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.

Service connection for the cause of the Veteran's death was denied in an unappealed September 2010 rating decision.  The question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claim accordingly.

The issue of entitlement to service connection for the cause of the Veteran's death on a de novo basis is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Appellant did not appeal a September 2010 rating decision which denied service connection for the cause of the Veteran's death, and no new and material evidence was received within one year of that decision.

2.  Since the September 2010 rating decision, evidence that is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim has been received.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for the cause of the Veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 2010 rating decision denied service connection for the cause of the Veteran's death based on a finding that there was no evidence supporting a relationship between the listed cause of death (bladder cancer with metastasis) and military service.  The Appellant did not appeal that decision, and new and material evidence was not received within one year of the rating decision.  Therefore, the September 2010 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence added to the record since the September 2010 rating decision includes the Appellant's contention that the Veteran's fatal bladder cancer was due to his military service and exposure to water contaminated with various carcinogens therein while serving at Camp Lejeune and a diagnosis of coronary artery disease (a disease for which presumptive service connection would be warranted).  Accordingly, the Board finds that the evidence added to the record since the September 2010 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, and considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for the cause of the Veteran's death may be reopened.

In light of the fully favorable determination in the claim to reopen the matter of service connection for the cause of the Veteran's death, no further discussion of compliance with VA's duty to notify and assist is necessary.  De novo review of this matter is addressed in the remand below.


ORDER

New and material evidence having been submitted, the previously denied claim for service connection for the cause of the Veteran's death is reopened.  To this limited extent, the appeal is granted.


REMAND

Inasmuch as the Appellant's claim has been reopened, it must be considered de novo.  On review, the Board finds that it requires additional development.

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

The Veteran's death certificate provides that the immediate cause of death was bladder cancer with metastasis.  At the time of his service, service connection had not been established for any disability.  However, his terminal treatment records show that he had a history of coronary artery disease.  

Under governing law and regulation (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e)) if he is shown to have been exposed to herbicides/Agent Orange in service, his ischemic heart disease (including coronary artery disease) may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  In this case, the Veteran's DD 214 reflects that he served in the Republic of Vietnam during the Vietnam Era (from September 1969 to September 1970).  Thus, his exposure to herbicides is presumed (and service connection for coronary artery disease, if he had claimed it during his lifetime, would also have been presumed).  Id.  

Although VA has obtained an adequate April 2013 medical advisory opinion in connection with the cause of the Veteran's death and his exposure to water contaminated with various carcinogens therein while serving at Camp Lejeune, a medical advisory opinion regarding his coronary artery disease and the cause of his death has not been sought.  As the evidence of record raises a question of whether the Veteran's (presumed service-connected) coronary artery disease caused or contributed to his death, a medical advisory opinion addressing this matter is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims file to be forwarded to an appropriate physician (e.g., a cardiovascular specialist) for review and a medical advisory opinion.  Based on review of the record, the examiner should respond to the following:

Is it as least as likely as not (a 50 percent or greater probability) that ischemic heart disease (diagnosed as coronary artery disease), either (1) singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death?  In so opining, the examiner should consider whether such heart condition resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death or was of such severity as to have a material influence in accelerating death.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

2.  After completing the above, readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


